DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Claims 14 - 20 withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected Group I, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 11/16/2022.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

        Claims 1 and 9-13 are rejected under 35 U.S.C. 103 as being unpatentable over Ahn (US 2014/0035023, hereinafter Ahn) in view of Son et al. (US 2018/0019257, hereinafter Son). 
With respect to claim 1, Ahn discloses method for forming a semiconductor device (Para 0003), comprising: forming a channel hole (Fig. 1A) through a stack over a substrate of the semiconductor device (stack of alternating layers 11 and 12), a sidewall of the channel hole extending along a vertical direction perpendicular to the substrate (sidewall of channel is extending along a vertical direction which is perpendicular to substrate 10); forming a gate dielectric structure (13 of Fig. 2A), a channel layer (14), and a dielectric structure (15) that extend along the vertical direction and in the channel hole (15 extends along the vertical direction in the channel hole), the gate dielectric structure being formed along the sidewall of the channel hole (13 is formed along the sidewall of the channel hole), the dielectric structure being formed over the channel layer (13 is formed over14); and separating the channel layer into channel layer sections to form a channel structure that includes the gate dielectric structure and the channel layer sections (Para 0013; separating the memory layer and the channel layer into two or more parts by partially removing both layers).
Ahn does not explicitly disclose that the gate dielectric structure and the channel layer sections are created for respective strings of transistors.
In an analogous art, Son discloses that the gate dielectric structure and the channel layer sections are created for respective strings of transistors (Fig. 18; Para 0028; 0051; 0060; 0062 and 0097). It would have been obvious to one skilled in the art before the effective filing date of the claimed invention to amend Ahn’s method by adding Son’s disclosure in order to improve data reading and writing operations of a memory device to process high capacity data.  
With respect to claim 9, Ahn discloses wherein a cross-section of the channel hole that is perpendicular to the vertical direction has a plurality of axes of symmetry (Fig. 2B-3B; cross sections of channel hole have horizontal and vertical axes of symmetry); and a first distance is a smallest distance among distances between a center point at which the plurality of axes of symmetry intersects and respective points on the sidewall of the cross-section of the channel hole (distance between outer side of layer 14 and the center); a second distance is a largest distance among the distances (distance between outer side of layer 13 and the center); and the first distance is less than the second distance (first distance is smaller than second distance).
With respect to claim 10, Ahn discloses wherein the cross-section of the channel hole has one of an oval profile, a trefoil profile, a quatrefoil profile, and a star profile (Fig. 1B; oval).
With respect to claim 11, Ahn discloses wherein a number of the plurality of axes of symmetry is larger than 1 (horizontal and vertical symmetry).
With respect to claim 12, Ahn discloses wherein a ratio of the second distance over the first distance is in a range of 1.5 to 2 (Para 0024- Channel layer thickness can be adjusted to adjust the ratio between first and second distance).
With respect to claim 13, Ahn discloses wherein the channel layer sections include four channel layer sections (Para 0013).
Ahn does not explicitly disclose each of the four channel layer sections corresponding to a different one of the strings of transistors; and the four channel layer sections are arranged at ends of perpendicular axes of symmetry in a cross-section of the channel hole that is perpendicular to the vertical direction. 
In an analogous art, Son discloses each of the four channel layer sections corresponding to a different one of the strings of transistors (Para 0055); and the four channel layer sections are arranged at ends of perpendicular axes of symmetry in a cross-section of the channel hole that is perpendicular to the vertical direction (Para 0037 and 0039). It would have been obvious to one skilled in the art before the effective filing date of the claimed invention to amend Ahn’s method by adding Son’s disclosure in order to improve data reading and writing operations of a memory device to process high capacity data.  

Claims 2-6 are rejected under 35 U.S.C. 103 as being unpatentable over Ahn/Son and further in view of Zhou et al. (US 2020/0006375, hereinafter Zhou).
With respect to claim 2, Ahn/Son does not explicitly disclose forming a hole inside the dielectric structure using a first etching process with an etching mask; and removing portions of the dielectric structure adjacent to first portions of the channel layer using a second etching process, second portions of the channel layer being separated from the hole by the dielectric structure.
In an analogous art, Zhou discloses forming a hole inside the dielectric structure using a first etching process with an etching mask (Figs. 9A-9B; Para 0076 and 0093); and removing portions of the dielectric structure adjacent to first portions of the channel layer using a second etching process (Para 0076; 0082; etching is performed in different steps/process), second portions of the channel layer being separated from the hole by the dielectric structure (trench fill material layer separates the channel layer from the opening). It would have been obvious to one skilled in the art before the effective filing date of the claimed invention to amend Ahn/Son’s method by adding Zhou’s disclosure in order to protect the device during manufacturing.
	With respect to claim 3, Ahn discloses forming the gate dielectric structure includes forming a barrier layer (Para 0023; charge blocking layer), a charge trapping layer (Para 0023; charge storing layer), and a tunneling layer (Para 0023; tunnel insulating layer) sequentially along the vertical direction (the charge blocking layer, the charge storing layer and the tunnel insulating layers are sequentially formed), forming the dielectric structure includes forming the dielectric structure over an inner surface of the channel layer (15 is formed over 14) and the stack includes alternating sacrificial layers (12) and insulating layers (11).
	Ahn discloses that the charge blocking layer, the charge storing layer and the tunnel insulating layers are sequentially formed, however Ahn does not explicitly disclose that the barrier layer being formed along the sidewall of the channel hole and in contact with the stack; forming the channel layer includes forming the channel layer over an inner surface of the tunneling layer; and the method further includes replacing the sacrificial layers with gate line layers. 
In an analogous art, Son discloses that the barrier layer (166 of Fig. 5) being formed along the sidewall of the channel hole and in contact with the stack (Fig. 5); forming the channel layer (110) includes forming the channel layer over an inner surface of the tunneling layer (162); and the method further includes replacing the sacrificial layers with gate line layers (Para 0092). It would have been obvious to one skilled in the art before the effective filing date of the claimed invention to amend Ahn’s method by adding Son’s disclosure in order to form a gate structure by replacing sacrificial layers with gate electrodes. 
	With respect to claim 4, Ahn discloses wherein the separating the channel layer further comprises: removing the first portions of the channel layer by an etching process to separate the channel layer into the channel layer sections (Fig. 3A & 3B; Para 0026- channel layers are partially removed and separated into different sections), the hole including voids corresponding to the removed first portions of the channel layer (Fig. 3B; after removing channel layer partially, there will be voids); and depositing a dielectric material, the dielectric material deposited in the voids being disposed between adjacent ones of the channel layer sections (Para 0027; filling with insulating material).
With respect to claim 5, Ahn discloses wherein the removing the first portions of the channel layer further comprises removing first portions of the tunneling layer that are adjacent to the first portions of the channel layer by the etching process to separate the tunneling layer into tunneling layer sections (Fig. 3A and 3B - Para 0023; tunneling layer is a part of memory layer 13 which is also partially removed), the dielectric material being deposited between adjacent ones of the tunneling layer sections (Para 0027; filling with insulating material).
With respect to claim 6, Ahn discloses wherein the removing the first portions of the channel layer further comprises: removing first portions of the tunneling layer that are adjacent to the first portions of the channel layer by the etching process to separate the tunneling layer into tunneling layer sections (Fig. 3A and 3B – Para 0023; tunneling layer is part of memory layer 13 which is also partially removed to create sections); and
removing first portions of the charge trapping layer that are adjacent to the first portions of the tunneling layer by the etching process to separate the charge trapping layer into charge trapping layer sections (Fig. 3A and 3B-Para 0023; charge trapping layer is part of memory layer 13 which is also partially removed to create sections), the dielectric material being deposited between adjacent ones of the tunneling layer sections and adjacent ones of the charge trapping layer sections (Para 0027; filling with insulating material).
	
Claim Objections
Claim 7 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Claim 8 is objected to by virtue of dependency on claim 7.
 The closest prior art on record does not disclose or render obvious claimed limitation including  “wherein the separating the channel layer further comprises: oxidizing the first portions of the channel layer into an oxidized material to separate the channel layer into the channel layer sections, the oxidized material being disposed between adjacent ones of the channel layer sections; and depositing a dielectric material into the hole” . 
	


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MOHAMMAD M CHOUDHRY whose telephone number is (571)270-5716. The examiner can normally be reached Monday - Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Zandra V Smith can be reached on 571-272-2429. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

MOHAMMAD M. CHOUDHRY
Primary Examiner
Art Unit 2816



/MOHAMMAD M CHOUDHRY/Primary Examiner, Art Unit 2816